


 

Exhibit 10.14

 

PHASE FORWARD INCORPORATED

 

 

2008

Global Sales Executive Incentive

Compensation Plan

 

 

 

 

Effective Date January 1, 2008

 

 

--------------------------------------------------------------------------------


 

 

Phase Forward

2008 Global Sales Executive

Incentive Compensation Plan

Effective:  January 1, 2008

--------------------------------------------------------------------------------

1)             Purpose:

 

The Phase Forward Incorporated (“Phase Forward” or the Company”) 2008 Global
Sales Executive Incentive Compensation Plan (the “Plan”) is established to
incent and reward the Participant to achieve certain Company sales and financial
goals. The base salary and incentive opportunity outlined in this Plan are
intended to reward the Participant with total cash compensation that is equal to
or above what is paid for similar positions by similar companies upon
achievement of the expected level of performance.

 

2)             Effective Date:

 

This Plan is effective on January 1, 2008 and applies to all Orders entered into
between January 1, 2008 and December 31, 2008 and supersedes all plans and terms
previously in effect.

 

3)             Participation:

 

Global Sales Executives who are eligible to participate (each, a “Participant”)
will receive a plan document with a personalized schedule as Attachment A.

 

4)             Definitions and Compensation Guidelines:

 

(a) Base Salary

The Participant’s base salary is a fixed amount that is determined by the
Management Development and Compensation Committee in its discretion who will
take into consideration the competitive market, qualifications for the position,
and past performance.  The base salary is paid in accordance with the Company’s
normal payroll practices.  No other “annual reviews” or other salary adjustments
will occur for Participants during the course of the fiscal year.

 

(b) Orders

An “Order” is defined as a firm legal commitment for the value (amount) 
recorded (booked) in the backlog of the Company, for the delivery of software,
service, support or product with specified delivery dates, signed by both
parties and received at the Company’s headquarters.

 

(c) Bonus Eligible Orders

These are Orders that are accepted by the Company, net of pass-through items ,
in the following categories:

·                  Software licenses: software fees or usage fees relating to
any Phase Forward products.

·                  Services:

o                 ASP Services: study preparation, eCRF design, server hosting,
CDD formatting, provisioning, site assessment, custom reports, and other related
services that the Company may offer from time to time.

o                 Consulting Services:  project management, training,
integration services, custom reports.

·                  Customer Support:

o                 Maintenance and customer support agreements for software
transactions.

o                 Server hosting, help desk.

 

(d) Accrued Bonus

For Bonus Eligible Orders that are fixed in nature, a bonus is accrued upon
acceptance of the Order by the Company. For Bonus Eligible Orders that are
variable in nature, such as estimated usage fees or future

 

 

2

--------------------------------------------------------------------------------


 

service commitments, bonus is accrued at the time the Order becomes fixed (as
usage occurs or committed amount is fixed and determinable).

 

         (e) Pass-Through Items

“Pass-through items” refer to third-party products, referral or similar fees
paid by the Company to third parties, services, hardware and associated items
provided and/or sold to a customer at cost or with minimal markup.  Pass-through
items are not compensated for under this Plan. Service fees associated with
pass-through items are eligible for compensation.

 

         (f) Negative Booking

A “Negative Booking” is a change to an Order which results in the reduction of
the net amount of an Order, the reversal of previously recognized revenue, the
uncollectability of an account receivable related to previously recognized
revenue, or an indication of hold status or suspension for a period greater than
six  months. Bonuses paid that subsequently have events which result in a
Negative Booking will have a reversal in payment in the month or months
following the year they become a negative booking until full repayment is
achieved.  Negative Bookings will be reversed at the bonus amount that was
applied at the time of the Order, and only for the original sales executive
paid.

 

5)     Sales Quota:

 

Annual quotas will be set for each Participant in this Plan. Any Orders that
will not generate revenue within six months of signing will not count towards
the quota retirement, unless such deals were envisioned in the original annual
commit list which was created in conjunction with the Company’s 2008 operating
plan or were pre-approved by the Plan administrator(s).  Retirement of quotas
will be based on the value of Bonus Eligible Orders recorded, without deducting
for the value of any third party royalties.

 

6)     Incentive Payments:

 

The payment schedule and plan components are outlined on Attachment A.

 

7)    Termination:

 

Upon termination of employment, voluntary or involuntary, the Participant will
be paid the applicable base salary through the agreed upon termination date. 
Any additional payments will be in accordance with the terms and conditions of
any Executive Agreement or Employment Agreement between the Participant and the
Company (or a subsidiary) in effect at the time of termination. The Participant
must also return all Company documents and property.

 

8)    Administration and Other Matters:

 

Administration of this policy will be the responsibility of the Vice President
of Finance and the Vice President of Human Resources of the Company in
consultation with the the CEO. In the case of a dispute, interpretation of the
terms, conditions, goals, or payments from this Plan will be made solely by the
Vice President of Human Resources after a full review of the facts and input
from affected parties. The decision of the Vice President of Human Resources and
the CEO on all matters under this policy will be final, and the Company reserves
the right to amend, modify, or terminate this policy at any time without notice.
Any change will be made in writing as far in advance as possible, of the
effective date of such change. In addition the Company reserves the right to
make adjustments to the policy in its sole discretion in specific instances
based on unusual or special circumstances.

 

If any term or condition of this Plan is found to be in non-conformance with a
given state, federal, or country law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan. 
However, Phase Forward Incorporated will review and modify the overall plan to
conform to such law.

 

 

3

--------------------------------------------------------------------------------


 

Eligibility and participation in this Plan in no way infers or reflects any
guarantee of a contract of employment and, except as expressly set forth in any
Participant’s agreement signed by the Company and Participant, all of the
employees of the Company and its subsidiaries are employees “at will”.
Participation in this Plan does not confer any right to continue in Phase
Forward’s or its subsidiaries’ employ or limit the right of Phase Forward or its
subsidiaries to terminate the Participant at any time, with or without cause or
notice.

 

Phase Forward Incorporated is an Equal Opportunity Employer committed to a
diverse workforce.  The Company will not discriminate on the basis of race,
color, religion, age, sexual orientation, national origin, physical or mental
disability, or veteran status.

 

9) Extraordinary Events:

 

Any event deemed extraordinary by the Vice President of Human Resources or the
CEO may result in changes to the terms and conditions of this Plan, adjustments
to quota, changes in the payment structure and other events up to and including
termination of this Plan, and the creation of a new plan.  It should not be
expected by the Participant that events resulting in a revenue or bookings
windfall would be counted in determining performance as it relates to the goals
and quota and any payments resulting from this may be appropriately adjusted.

 

10)             Return of Excess Distributions:

 

Notwithstanding any provision hereof to the contrary, if the Company restates
its financial results for any period covered by this Plan, the Company will
re-measure the achievement of performance targets using the restated financial
results. Following such recalculation, if the aggregate amount of a previously
paid bonus to a Participant identified on Attachment A exceeds the aggregate
amount of his or her bonus actually earned, such excess shall be deemed to
constitute a “bonus overpayment”. The Company shall notify each Participant of
the amount of his or her bonus overpayment as soon as reasonably practical. The
amount of such bonus overpayment shall be, at the Company’s election, either
(i) repaid to the Company by the Participant within 30 days of receipt of the
notice of bonus overpayment or (ii) deducted from the Participant’s future
compensation. The provisions of this section shall survive the termination or
expiration of this Plan.

 

ACKNOWLEDGEMENT AND AGREEMENT

 

I acknowledge that I have read this document, including the Attachment A, and
agree to the terms and conditions of the Plan.

 

 

 

 

 

 

 

 

    Date

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

Attachment A

 

FY2008 Global Annual Bookings(1) Target - $[REDACTED]

Steve Powell

 

Compensation Targets

 

Base Salary:

 

£

180,000

 

Target Bonus:

 

£

130,000

 

Total Annual Earnings Potential:

 

£

310,000

 

 

 

Compensation Plan

 

Weight and Component

 

Earnings Potential

 

Payment Terms

50%: Annual Bookings

 

£65,000

 

Quarterly advance of [75% of annual target divided by 4], if 90% of year-to-date
bookings targets specified below are met, measured following the end of each of
the first 3 quarters. True-up will occur at year-end to adjust for any over- or
underpayments computed in accordance with the payment schedule below.

50%: Phase Forward Profitability

 

£65,000

 

Paid Annually (in accordance with the Phase Forward 2008 Management Incentive
Plan)

 

Year-to-date bookings targets for calculation of quarterly advance:

 

Q1:  [REDACTED]

Q2:  [REDACTED]

Q3:  [REDACTED]

 

Payment Schedule Annual Bookings Component

 

Achievement %

 

 

<80%

 

0

>80% - 100%

 

50% + 2.5% for each % achieved

>100% -125%

 

5% of targeted bookings comp for each % achieved over 100%

>125%

 

3% for each % achieved over 125%

 

The maximum payout on Bookings component is 300% of Target Bonus.

 

 

--------------------------------------------------------------------------------

(1) “Bookings”, as used herein, refers to Bonus Eligible Orders.

 

5

--------------------------------------------------------------------------------
